DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 14 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (US 5,685,522) in view of Merschmann (DE 10 2008 027 487) and Spruill (US 6,543,751).
Regarding claim 1, Randolph discloses a fence rail detachable device (Fig. 1, Abstract) comprising:
a body comprising:
a transitional surface (12) to span from a surface of a rail of a fence structure (19, Fig. 3-4) to a surface of a post portion (20, Fig. 3-4) of the fence structure, and to form an obtuse angle between a point of contact of the transitional surface and the surface of the rail of the fence structure (Fig. 3-4, an obtuse angle is shown between transitional surface 12 and rail 19);
a slide aperture (aperture in surface 12, Fig. 1) arranged in the body (Fig. 1), the slide aperture to enable a fastener to traverse a plane defined by a back portion (plane that abuts 19, Fig. 3-4) of the body and to secure the body to the rail of the fence structure (the aperture would allow a fastener to traverse a plane of the back portion and be secured to the rail 19). 

    PNG
    media_image1.png
    185
    412
    media_image1.png
    Greyscale

Randolph does not expressly disclose a side portion comprising apertures arranged proximate to the post portion of the fence structure, wherein the apertures are to receive fasteners to secure the side portion of the body to the post portion of the fence structure and a rib beneath the transitional surface and arranged to be in proximity to the rail of the fence structure, the rib arranged to traverse the length of the body in a direction parallel to the rail of the fence structure from the post portion of the fence structure towards the point of contact of the transitional surface and the surface of the rail of the fence structure; wherein the back portion and the transitional surface are longer than the side portion. Randolph is silent to the dimensions of the back portion, transitional surface, and side portion. 
Merschmann teaches a side portion (see figure below) comprising apertures arranged proximate to the post portion (2, post can be seen in figure below but not labeled, Paragraph 0026) of the fence structure, wherein the apertures (recesses that receive fastener 9) are to receive fasteners (9) to secure the side portion of the body to the post portion of the fence structure and the back portion and the transitional surface are longer than the side portion (see figure below) in order to fasten the body to the fence post (Paragraph 0026).

    PNG
    media_image2.png
    246
    249
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Randolph with the side portion comprising apertures to receive fasteners, as taught by Merschmann, in order to fasten the body to the fence post (Paragraph 0026). 
The combination of Randolph and Merschmann does not expressly disclose a rib beneath the transitional surface and arranged to be in proximity to the rail of the fence structure, the rib arranged to traverse the length of the body in a direction parallel to the rail of the fence structure from the post portion of the fence structure towards the point of contact of the transitional surface and the surface of the rail of the fence structure.
Spruill teaches a rib (20, Fig. 19-29) and arranged to be in proximity to the rail (14, Fig. 29) of the fence structure, the rib (20) arranged to traverse the length of the body (10) in a direction parallel to the rail (Fig. 29) of the fence structure from the post portion (12) of the fence structure towards the point of contact of the transitional surface and the surface of the rail of the fence structure in order to strengthen the body (Column 2, lines 48-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Randolph and Merschmann beneath the transitional surface with the rib, as taught by Spruill, in order to strengthen the body (Column 2, lines 48-50).
Regarding claim 2, Randolph discloses the fence rail detachable device, wherein the transitional surface (12) has a profile that corresponds to a cutting swath of a rotating cutter (Fig. 3-4).
Regarding claim 4, Randolph discloses the fence rail detachable device, wherein a plane defined by the side portion is approximately perpendicular to a plane defined by the back portion (see figure above relating to Randolph in the rejection to claim 1).
Regarding claim 5, Randolph discloses the fence rail detachable device, wherein the transitional surface (12) forms a tapered profile from the side portion to the back portion (Fig. 3-4).
Regarding claim 6, Merschmann teaches an adhesive receptacle (10) on the body (7) in order to fix the body to an object (Paragraph 0024). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side portion and back portion of Randolph with the adhesive receptacle, as taught by Merschmann in order to fix the body to an object (Paragraph 0024).
Regarding claim 7, Randolph discloses the fence rail detachable device, wherein the transitional surface (12) of the body forms an arc between a first extremity and a second extremity (Fig. 4).
Regarding claim 14, Randolph discloses a fencing system (Abstract) comprising:
a fence post (20);
a fence rail (19) contacting the fence post at an angle (Fig. 3-4, approximately perpendicular angle); and
a body (Fig. 1) arranged between the fence post and the fence rail (Fig. 3-4), affixed to the fence rail (Column 2, lines 62-64), and filling a space (14, 16) between the vertex of the angle and an outer surface of the body (12), opposite the vertex, wherein the body comprises:
the outer surface (12) of the body to span from a surface of the fence rail (19) to a surface of the fence post (20, Fig. 3-4); 
a slide aperture (aperture in surface 12, Fig. 1) arranged in the body, the slide aperture to enable a fastener to traverse a plane defined by a back portion (the aperture in surface 12 is capable of receiving a fastener) of the body and to secure the body to the fence rail (the aperture would allow a fastener to traverse a plane of the back portion and be secured to the rail 19). 
Randolph does not expressly disclose a side portion comprising apertures arranged proximate to the fence post, wherein the apertures are to receive fasteners to secure the side portion of the body to the fence post; a rib beneath the outer surface and arranged to be in proximity to the fence rail, the rib arranged to traverse the length of the body in a direction parallel to the fence rail from the surface of the fence post towards the surface of the fence rail; wherein the back portion and the outer surface of the body are longer than the side portion of the body.
Merschmann teaches a side portion (see figure below) comprising apertures arranged proximate to the fence post (2, post can be seen in figure below but not labeled, Paragraph 0026), wherein the apertures (recesses that receive fastener 9) are to receive fasteners (9) to secure the side portion of the body to the fence post, wherein the back portion and the outer surface of the body are longer than the side portion of the body (see figure below) in order to fasten the body to the fence post (Paragraph 0026).

    PNG
    media_image3.png
    437
    442
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Randolph with the side portion comprising apertures to receive fasteners, as taught by Merschmann, in order to fasten the body to the fence post (Paragraph 0026). 
The combination of Randolph and Merschmann does not expressly disclose a rib beneath the outer surface and arranged to be in proximity to the fence rail, the rib arranged to traverse the length of the body in a direction parallel to the fence rail from the surface of the fence post towards the surface of the fence rail.
Spruill teaches a rib (20) arranged to be in proximity to the fence rail (14, Fig. 29), the rib arranged to traverse the length of the body (10) in a direction parallel to the fence rail (Fig. 29) from the surface of the fence post (12) towards the surface of the fence rail (14, Fig. 29) in order to strengthen the body (Column 2, lines 48-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Randolph and Merschmann beneath the outer surface with the rib, as taught by Spruill, in order to strengthen the body (Column 2, lines 48-50).
Regarding claim 19, Randolph discloses the system, wherein the outer surface (12) of the body forms an obtuse angle with respect to a surface of the fence rail (19, Fig. 3-4).
Regarding claim 20, Randolph discloses the system, wherein the outer surface (12) of the body forms an obtuse angle with respect to a surface of the fence post (front surface 10 of the post).
Regarding claim 21, Randolph discloses the fence rail detachable device, wherein the transitional surface (12) comprises an arc (Fig. 4) from the surface of the rail (19) of the fence structure to a plane parallel to a face of the post portion (20) of the fence structure, wherein the arc length corresponds to a radius of a cutting swath of a rotating cutter (Fig. 4).
Regarding claim 22, Randolph discloses the fence rail detachable device, wherein the fastener of the slide aperture (aperture in surface 12, Fig. 1) traverses the transitional surface (12) of the body (the aperture in surface 12 is capable of receiving a fastener).
Regarding claim 23, Merschmann teaches the fence rail detachable device, wherein the fasteners (9) of the side portion apertures traverse the transitional surface of the body (Fig. 4, Paragraph 0011).
Regarding claim 24, Randolph discloses the system, wherein the outer surface (12) of the body comprises an arc (Fig. 4) from the surface of the fence rail (19) to a plane parallel to a fence post face (face of 20), the arc length to correspond to a radius of an arc of a circular cutting swath of a rotating cutter (Fig. 4).
Regarding claim 25, Randolph discloses the system, wherein the side portion of the body is arranged to be in direct physical contact with the fence post (20, see figure below) and the back portion of the body is arranged to be in direct physical contact with the fence rail (19, see figure below).

    PNG
    media_image4.png
    293
    652
    media_image4.png
    Greyscale


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Brechon (US 9,416,559).
Regarding claim 12, Randolph discloses a fence structural rail component comprising: 
a connection point to interface with a fence post component (junction point between the rail 19 and post 20, Fig. 3-4);
a lip (13) integrated into the fence structural rail component (Column 2, lines 46-48) and arranged in proximity to a junction point on the fence structural rail component (junction point between the rail 19 and post 20, Fig. 3-4), the lip comprising: 
a body (12, 14, 16) extending from the surface of the fence structural rail component (19, Fig. 2-4) in proximity to the junction point towards the fence post component (junction point between the rail 19 and post 20, Fig. 3-4), the body made up of a transitional surface (12) and a side portion (see figure below); the transitional surface (12) spanning from the surface of the fence structural rail component (19) towards a surface of the fence post component (20), 
the transitional surface (12) having a profile to form an arc or an obtuse angle between the lip and a surface of the fence structural rail component (Fig. 4); and 
the side portion (see figure above) arranged with respect to the connection point (junction point between the rail 19 and post 20, Fig. 3-4) and the surface of the fence structural rail component (19) to be in proximity to the fence post component (20) while the connection point is interfaced with the fence post component (junction point between the rail 19 and post 20, Fig. 3-4), the side portion sized to cover at least half of the surface of the fence post component (20) from the connection point to an end of the surface of the fence post (see figure below); 
wherein the transitional surface (12) of the body is longer than the side portion of the body (since the side portion is the same length as the post surface, the transitional surface must be longer because it is angled relative to the side portion and also spans from the front surface 10 of the post to the rail 19). Randolph does not expressly disclose an opening of a fence post component.

    PNG
    media_image5.png
    293
    652
    media_image5.png
    Greyscale

Brechon teaches an opening (28) of a fence post component (12) in order to hold the railing in place when the fencing material expands or contracts with temperature changes (Column 2, lines 52-59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence post component of Randolph with the fence post openings, as taught by Brechon, in order to hold the railing in place when the fencing material expands or contracts with temperature changes (Column 2, lines 52-59).
Regarding claim 13, Randolph discloses a fence structural rail component, wherein a plane defined by the side portion (see figure above with claim 12 rejection) is approximately perpendicular to a plane defined by the surface of the fence structural rail component (19).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Merschmann and Spruill, as applied to claims 1 and 14 above, and further in view of Lee (KR 10-2013-0092227).
Regarding claim 11, the combination of Randolph, Merschmann and Spruill discloses the fence rail detachable device comprising a slide aperture (aperture in surface 12, Fig. 1; Randolph). The combination of Randolph, Merschmann and Spruill does not expressly disclose a slide pathway arranged to enable a fastener to remain stationary while the body moves with expansion and contraction.
Lee teaches a slide pathway (235) arranged to enable a fastener to remain stationary while the body moves with expansion and contraction (Paragraph 0043) in order for a connection to be maintained when expansion and contraction occurs (Paragraph 0043).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide aperture of Randolph, Merschmann and Spruill with the slide pathway, as taught by Lee, in order for a connection to be maintained when expansion and contraction occurs (Paragraph 0043).
Regarding claim 15, the combination of Randolph, Merschmann and Spruill discloses the fence rail detachable device comprising a slide aperture (aperture in surface 12, Fig. 1; Randolph). The combination of Randolph, Merschmann and Spruill does not expressly disclose a slide pathway allowing the body to move along the fastener at the slide pathway of the slide aperture to enable alignment of the side portion of the body to the proximity of the fence post.
Lee teaches disclose a slide pathway (235) allowing the body (230) to move along the fastener (B20) at the slide pathway of the slide aperture to enable alignment of the side portion (end of 230) of the body to the proximity of the fence post (110) in order for a connection to be maintained when expansion and contraction occurs (Paragraph 0043).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide aperture of Randolph, Merschmann and Spruill with the slide pathway, as taught by Lee, in order for a connection to be maintained when expansion and contraction occurs (Paragraph 0043).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Merschmann and Spruill, as applied to claims 1 and 14 above, and further in view of Brechon.
Regarding claim 3, the combination of Randolph, Merschmann and Spruill discloses the body comprises a plastic material (Column 3, lines 39-40; Randolph), but does not specify which plastic material.
Brechon teaches a polyvinyl chloride material (Column 2, lines 34-36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the plastic material of Randolph, Merschmann and Spruill with the polyvinyl chloride material of Brechon as a simple substitution of one well known material for another to yield the predictable result of the body comprising polyvinyl chloride material.
Regarding claim 17, the combination of Randolph, Merschmann and Spruill does not specify the material of the fence post and the fence rail.
Brechon teaches a polyvinyl chloride material (Column 2, lines 34-36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Randolph, Merschmann and Spruill with the polyvinyl chloride material of Brechon as a simple substitution of one well known material for another to yield the predictable result of the fence post and fence rail comprising polyvinyl chloride material.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11-15, 17 and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                         
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619